1
2
3
4                                                             JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   CRAIG K. GARRETT,                            Case No. 2:18-cv-10754-AB-KES
12          Plaintiff,
13   v.                                                   JUDGMENT
14   PAULETTE FINANDER,
15          Defendant.
16
17
18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Second Amended Complaint (Dkt. 9) and this
21   entire action is dismissed with prejudice.
22
23   DATED: February 5, 2020
24
25                                          ____________________________________
                                            ANDRE BIROTTE JR.
26                                          UNITED STATES DISTRICT JUDGE
27
28
